EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Laura C. Lutz (Reg # 43,451) on 2/25/21.
The application has been amended as follows: 
	Claims 1-6 (Canceled)












REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s declaration, amendments and arguments filed 11/24/20 has overcome the rejections of the office action mailed 07/24/20.  Consequently, the said rejections are withdrawn. 
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 7, 9, 10, 12, 13 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record.  The method of Applicant’s claimed invention is different from the methods of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. In particular, the prior art does not teach or suggests a method for producing a phosphoric acid-esterified fine cellulose fiber, which comprises (a) a step of allowing a compound having a phosphoric acid group or/and a salt thereof to act on a fiber raw material containing cellulose in the presence of urea or/and a derivative thereof to introduce phosphoric acid groups into the fiber raw material, and (b) a step of refining the fiber raw material of step (a) wherein phosphoric acid groups have been introduced by step (a), and wherein strongly acidic groups and weakly acidic groups of the phosphoric acid groups are introduced into the cellulose with the phosphoric acid groups, and wherein a difference between an amount of strongly acidic groups in the cellulose and an amount of weakly acidic groups in the cellulose is made to be 0.5 mmol/g or smaller; wherein after step (a), an acid treatment is not carried out; wherein yield of the fiber raw material is 70% or higher at the time point that the fiber raw material resulting from the step (a) is subjected to the step (b); wherein the phosphoric acid-esterified fine cellulose fiber has a fiber width of 1 to 1000 nm; wherein a 0.2 mass% .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623